

116 HRES 1252 IH: Expressing support for efforts across the country to count every legal vote and to investigate and punish election fraud in the 2020 Presidential election.
U.S. House of Representatives
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1252IN THE HOUSE OF REPRESENTATIVESDecember 8, 2020Mr. Mooney of West Virginia (for himself, Mr. Norman, Mr. Budd, Mr. Harris, Mr. Gohmert, Mr. Biggs, Mr. Wright, Mr. Duncan, Mr. Posey, Mr. Brooks of Alabama, Mr. Roy, Mr. Perry, Mr. DesJarlais, Mr. Cloud, Mr. Weber of Texas, Mrs. Lesko, Mr. Davidson of Ohio, and Mr. Williams) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONExpressing support for efforts across the country to count every legal vote and to investigate and punish election fraud in the 2020 Presidential election.Whereas republican governments are chosen through free elections by eligible citizens;Whereas over 150,000,000 Americans participated in an election to choose our next President on November 3, 2020;Whereas serious allegations of voter fraud in the 2020 election have been made in States like Pennsylvania, Georgia, Michigan, Arizona, and Nevada;Whereas voting discrepancies and last-minute rule changes outside of the normal legislative process cast doubt on the integrity of the vote count, including the failure to verify signatures on mail-in-ballots;Whereas allegations of voter fraud have the potential to undermine popular faith in our Government and the President who will be inaugurated on January 20, 2021; andWhereas it is necessary to investigate every allegation of election fraud to reassure the public and the world that the President was elected in a free and fair election: Now, therefore, be itThat the House of Representatives—(1)supports efforts across the country to count every legal vote and to investigate and punish election fraud in the 2020 Presidential election;(2)calls upon all Members to support all electoral investigations until a fair and accurate count is verified; and(3)encourages neither President Donald Trump nor former Vice President Joseph Biden to concede until all investigations of alleged fraud are completed.